NO. 07-07-0314-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 16, 2008

______________________________



TIMOTHY RAY WILLIAMS, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



________________________________



FROM THE 181
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 18246-B; HON. JOHN B. BOARD, PRESIDING

_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

After a jury trial, appellant, Timothy Ray Williams, was convicted of two counts of possession of a controlled substance.  His punishment was assessed by the jury at twenty years imprisonment.  Appellant timely filed his notice of appeal.  Appellant's appointed counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certified that, after diligently searching the record, appellant's appeal is without merit.  Along with his brief, counsel also filed a copy of a letter sent to appellant informing him of counsel's belief that there was no reversible error and of appellant's right to appeal 
pro se.
  Appellant filed a 
pro se 
response on April 23, 2008.	

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed potential grounds of error and then explained why they were meritless.  Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel's conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded that none existed.

Accordingly, the motion to withdraw is granted and the judgment is affirmed. 





Brian Quinn 

          Chief Justice 



Do not publish. 

FOOTNOTES
1:See Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).